     Case 1:20-cv-00651-GLS-DJS Document 58 Filed 10/09/20 Page 1 of 4




IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                            NEW YORK

REV. STEVEN SOOS, REV. NICHOLAS STAMOS, )
JEANETTE LIGRESTI, as parent and guardian of infant
plaintiffs P.L. and G.L,  DANIEL SCHONBRUN, )
ELCHANAN PERR, MAYER MAYERFELD, MORTON )
AVIGDOR.
                                                    )

                                                                 )
                                           Plaintiffs,
                                                                 )
                      v.
                                                                 )

                                                                 )
ANDREW M. CUOMO, Governor of the State of New York, in
his official capacity; LETITIA JAMES, Attorney General of the    )
State of New York in her official capacity; KEITH M.
                                                                 )
CORLETT, Superintendent of the New York State Police, in his
official Capacity; HOWARD A. ZUCKER, M.D., New York              )
State Commissioner of Health, in his official capacity; BETTY
A. ROSA, Interim Commissioner of the New York State              )        Case No.
Education Department, in her official capacity; EMPIRE
                                                                 )   1:20-cv-00651-GLS-DJS
STATE DEVELOPMENT CORPORATION (“ESD”), a New
York State Public Benefit Corporation; BILL DE BLASIO,           )
Mayor of the City of New York, in his official capacity; DR.
DAVE A. CHOKSHI, New York City Commissioner of Health,           )
in his official capacity; TERENCE A. MONAHAN, Chief of           )   Order to Show Cause
the New York City Police Department, in his official capacity;
RICHARD CARRANZA, Chancellor of the New York City                )
Department of Education in his official capacity.
                                                                 )

                                                                 )
                                           Defendants.
                                                                 )
      Case 1:20-cv-00651-GLS-DJS Document 58 Filed 10/09/20 Page 2 of 4




       Sharpe, United States Senior District Judge

       THIS MATTER coming upon the Court upon the Motion of Plaintiffs for a Temporary

Restraining Order (“TRO”) and Order to Show Cause why a TRO and Preliminary Injunction

(“PI”) should not issue; and

       THE COURT NOTING that Plaintiffs, which include two Catholic priests in northern

New York, four Jewish individuals in New York City, and two Catholic school children in New

York City, allege that Defendants, New York state and local officials, are violating several

constitutional rights by implementing and enforcing Executive Order 202.68 and the concomitant

“Cluster Action Initiative” and Empire State Development Interpretive Guidance. Plaintiffs

specifically allege that EO 202.68’s imposition of new and draconian closure and/or gathering-

size limits on “houses of worship” and religious schools in Red, Orange, and Yellow Zones

violates the First and Fourteenth Amendment of the U.S. Constitution.

       THE COURT NOTING that Plaintiffs have requested that Defendants be temporarily

restrained from enforcing any gathering limits and COVID-19 testing requirements on Plaintiffs’

religious gatherings and religious education, or, in the alternative, from enforcing any gathering

limits and COVID-19 testing requirements on Plaintiffs’ religious gatherings and religious

education greater than Defendants have imposed on similarly situated essential and/or exempted

non-essential businesses and essential gatherings under EO 202.68.

       THE COURT NOTING that Plaintiffs seek the aforementioned relief effective for the

upcoming Sabbath at 6 p.m. tonight, October 9, 2020, the beginning of a high holy day of the

Jewish religion, and before the beginning of school next week on Monday, October 12, 2020, given

the closure of religious schools effective today under EO 202.68.
       Case 1:20-cv-00651-GLS-DJS Document 58 Filed 10/09/20 Page 3 of 4




       THE COURT FINDING that Plaintiffs have provided sufficient reasons why the Court

should employ an expedited procedure under Local Rule 7.1(e) given the immediacy of Plaintiffs’

application.

       IT IS HEREBY ORDERED THAT:

       1. Defendants show cause why a temporary restraining order should not be issued under

           Federal Rule of Civil Procedure 65 granting Plaintiffs the following relief:

           Restraining Defendants from enforcing any gathering limits on Plaintiffs’ religious
           gatherings or religious education, or, in the alternative, from enforcing any gathering
           limits on Plaintiffs’ religious gatherings or religious education greater than Defendants
           have imposed on similarly situated essential businesses or exempted non-essential
           businesses and essential gatherings under EO 202.68.

       2. Defendants must submit a brief on this issue of no more than 25 pages on or before



       3. The Court shall hold a temporary restraining order hearing at

                                      . The hearing shall be held via Zoom videoconference. The

           Court shall provide the necessary link to counsel via email prior to hearing.

       4. If either party wishes to introduce testimony at the hearing, it must provide reasonable

           advance notice to the Court and the other party prior to the ………….., 2020 hearing.

       5. Plaintiff must serve a copy of this Order and the papers on which it is based on

           Defendants on or before                           .

Dated: 10/09/2020


                                                     Gary L. Sharpe
                                                     United States Senior District Judge
         Case 1:20-cv-00651-GLS-DJS Document 58 Filed 10/09/20 Page 4 of 4




             CERTIFICATION IN COMPLIANCE WITH FED. R. CIV. P. 65(b)

         Notice of this application for an Order to Show Cause why a temporary restraining order

should not issue has been provided to opposing counsel by the ECF system and by separate

email.

Date: October 9, 2020

                                                     s:// Christopher A. Ferrara-
                                                     Christopher A. Ferrara
                                                     Counsel for Plaintiffs
